              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:21-cv-00174-MR


ROMEAL BRICE,                   )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
M.E. MORGAN, et al.,            )                     ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      The pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while

he was incarcerated at the Gaston County Jail. [Doc. 1]. On August 5, 2021,

mail from the Court to the Plaintiff was returned as undeliverable; the

envelope was stamped “inmate no longer confined.” [Doc. 8 at 1]. On

August 11, 2021, the Court issued an Order requiring the Plaintiff to update

his address of record and inform the Court whether he intends to proceed

with this action within 10 days. [Doc. 9]. The Plaintiff was cautioned that,

should he fail to timely comply with the Order, the action would be dismissed

without prejudice and closed without further notice. [Id.].

      The Plaintiff has failed to respond to the August 11 Order, and the time

to do so has expired. The Plaintiff appears to have abandoned this action,


        Case 1:21-cv-00174-MR Document 10 Filed 08/26/21 Page 1 of 2
and the Court is unable to proceed. This case will therefore be dismissed

without prejudice. See Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute

or to comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it.”); Link v. Wabash R.R. Co., 370

U.S. 626, 630-33 (1962) (although Rule 41(b) does not expressly provide for

sua sponte dismissal, Rule 41(b) does not imply any such restriction and a

court has the inherent power to dismiss a case for lack of prosecution or

violation of a court order).

      IT IS, THEREFORE, ORDERED that this action is DISMISSED

WITHOUT PREJUDICE.

      The Clerk of Court is directed to terminate this action.

      IT IS SO ORDERED.
                       Signed: August 26, 2021




                                             2

        Case 1:21-cv-00174-MR Document 10 Filed 08/26/21 Page 2 of 2
